In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 09-068V
                                           (Not to be published)


*************************
                               *
THOMAS J. CANNY and            *
JULIA CANNY, parents           *
of C.C., a minor,              *
                               *
                  Petitioners, *
                               *                                          Filed: November 2, 2015
               v.              *
                               *                                          Decision on Attorneys’
SECRETARY OF HEALTH AND        *                                          Fees and Costs
HUMAN SERVICES                 *
                               *
                  Respondent.  *
                               *
*************************




                              DECISION (ATTORNEY FEES AND COSTS)
        In this case under the National Vaccine Injury Compensation Program,1 I issued a
decision on June 16, 2015. On November 2, 2015, the parties filed a joint stipulation of fact
concerning attorneys’ fees and costs in this matter. The parties’ stipulation requests a total
payment of $20,327.50, representing attorneys’ fees and costs for work performed by the law
firm of Robert J. Krakow.
         I find that this petition was brought in good faith and that there existed a reasonable basis
for the claim. Therefore, an award for fees and costs is appropriate, pursuant to 42 U.S.C. §
300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and appropriate.
Accordingly, I hereby award the total $20,327.50 as a lump sum in the form of a check
payable jointly to Petitioners and Petitioners’ counsel, Robert J. Krakow.




1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2012).
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                            /s/ George L. Hastings, Jr.
                                                                                George L. Hastings, Jr.
                                                                                Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.